Case: 21-40584      Document: 00516325580        Page: 1     Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 19, 2022
                                  No. 21-40584
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Mark A. Cantu,

                                                           Plaintiff—Appellant,

                                       versus

   Guerra & Moore Limited, L.L.P.; Hector Guerra; G & M
   Esquires, P.C.; Re/Max Holdings, Incorporated; Yamil
   Tueme,

                                                         Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 7:21-CV-193


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Mark A. Cantu appeals the judgment of the district court dismissing
   his case for lack of standing. We affirm.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40584      Document: 00516325580          Page: 2   Date Filed: 05/19/2022




                                    No. 21-40584


          In 2017, appellee Guerra & Moore Limited, LLP, sought to judicially
   foreclose on a residential property that was titled to Cantu, located at 809
   Sycamore Ave., McAllen, Texas 78504. Guerra & Moore, Ltd. v. Cantu, 2017
   WL 6444413, at *12 (S.D. Tex. July 25, 2017). That judicial foreclosure was
   granted by the district court and affirmed on appeal. Guerra & Moore, Ltd. v.
   Cantu (In re Cantu), 720 F. App’x 713, 713-14 (5th Cir. 2018). Cantu then
   engaged in multiple challenges and appeals attempting to regain the property.
   See Rivera v. Guerra & Moore, Ltd., 742 F. App’x 874 (5th Cir. 2018)
          This is his fourth challenge and appeal. After the foreclosure, the 809
   Sycamore property was sold by appellee G & M Esquires, P.C., on behalf of
   Guerra & Moore Limited, to appellee Yamil Tueme. Cantu sought a
   declaratory judgment that this sale was void because G & M Esquires, P.C.,
   had lost its right to do business in Texas. The district court dismissed his
   complaint for lack of standing because Cantu had no claim to the 809
   Sycamore property at the time of the 2021 sale from G & M Esquires, P.C.,
   to Tueme.
          The district court is correct. To establish standing, Cantu must show
   an “injury in fact”—that is, an invasion of his own legally protected
   interest.Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). He cannot do
   this: the sale was between third parties and was for a property to which he has
   no legal claim. Therefore, the judgment of the district court is AFFIRMED.




                                         2